Citation Nr: 0618012	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-34 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment of a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant had unverified active military service from 
November 1990 to September 1998.  The appellant's claims file 
has not been associated with the appellant's medical file.  
Therefore, the appellant's service dates cannot be verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Houston, Texas, Medical Center (MC).  

In August 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston VA 
Regional Office (RO); a transcript of that hearing is of 
record. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

To begin with, the record before the Board is incomplete.  
Although the Board has the appellant's medical file, the 
claims file has not been forwarded to the Board.  The AOJ 
should locate the appellant's claims file an associate it 
with the medical file.  Based on correspondence of record, 
the veteran's claims file is apparently located at the RO in 
Waco, Texas.

In order to establish entitlement to an annual clothing 
allowance, a VA examination or hospital or examination report 
must disclose that the appellant wears or uses certain 
prosthetic or orthopedic appliances which tend to wear or 
tear clothing because of such disability and such disability 
is the loss or loss of use of a hand or foot as defined by VA 
regulation; or the Chief Medical Director or Designee of a VA 
medical facility must certify that the appellant wears or 
uses a prosthetic or orthopedic appliance because of a 
service-connected disability that tends to wear out or tear 
his clothing or uses medication prescribed by a physician for 
a service-connected skin disorder that causes irreparable 
damage to his outer garments. 38 U.S.C.A. § 1162 (West 2002); 
38 C.F.R. § 3.810 (2005).

Based on the appellant's August 2004 testimony before the 
undersigned, it appears that service connection has 
previously been established for heel spurs, as well as for a 
bad back, knee, and ankle.  Without the appellant's complete 
claims file, the Board cannot confirm the appellant's 
service-connected disorders.  The appellant maintains that VA 
has provided him orthotics to wear in his shoes in order to 
treat his service-connected disorders.  The appellant 
contends that he is entitled to a VA clothing allowance since 
the orthotics damages his shoes and socks. 

The veteran's claim for payment of a clothing allowance has 
been denied apparently because the Chief, Prosthetic 
Treatment Center of the Houston VAMC has determined that the 
veteran's orthotics are not the type of prosthetic or 
orthopedic appliance for which a clothing allowance is 
payable.  The cited basis for this determination is a 
provision of the Veterans Health Administration (VHA) 
Handbook 1173.15.  However, a copy of this provision or other 
VHA provisions that pertain to authorization of a clothing 
allowance is not currently of record.  In order to 
effectively consider the veteran's appeal, the Board must be 
able to review the veteran's claims file in addition to any 
pertinent administrative provisions that govern this matter.  

Accordingly, this appeal is hereby REMANDED to the AOJ, via 
the AMC, for the following action:

1.  The AOJ should locate and associate 
the veteran's claims file with the 
medical file.

2.  The AOJ should place in the record 
a copy of VHA Handbook 1173.15, as well 
as any other pertinent handbook 
provisions applicable to this matter, 
for the Board's review.  

3.  The Chief Medical Director of the 
VAMC or designee should review th 
record and determine whether the 
orthotics worn by the veteran are a 
prosthetic or orthopedic appliance as 
contemplated by 38 C.F.R. § 3.810(a)(2) 
and, if so, whether such orthotic tends 
to wear or tear the veteran's clothing, 
specifically his shoes and socks.  

4.  If, after further review, the 
benefit sought on appeal remain denied, 
the AOJ should furnish to the appellant 
and his representative an SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons 
and bases for all determinations, and 
afford them the requisite period of 
time for response before the claims 
file and medical file are returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



